DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 16/118,306, now U.S. Patent No. 11,198,907, which is a Continuation of U.S. Application No. 15/660,785, now U.S. Patent No. 10,287,631, which is a Continuation of U.S. Application No. 14/386,800, now U.S. Patent No. 9,752,188, which claims earliest benefit of U.S. Provisional Application 61/613,413, filed March 20, 2012. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 21-36, in the reply filed on February 22, 2022 is acknowledged.  Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, Applicant has elected the species A) the method comprises a polymerase chain reaction, from the group of species of generating amplicons, drawn to claims 30 and 32.  Claims 21 and 29 are generic to the elected species.  Claims 21-31 and 33-36 read on the elected species and will be examined on the merits.  Claim 32, drawn to a non-elected species, is withdrawn. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 21-31 and 33-36 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No 11,242,562.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No 11,242,562 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods of ligating first and second adapters to the ends of a double stranded nucleic acid to form a nucleic acid template, wherein one or both of the adapters are hairpin adapters, wherein primers are 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claim(s) 21, 25-31 and 33-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Travers et al. (U.S. Patent Pub. No. 2009/0298075, cited on IDS of 09/29/2021). 
With regards to claim 21, Travers teaches a method of sequencing a double stranded nucleic acid (methods and systems for diagnostic sequencing are provided, including the preparation of contiguous nucleic acid molecules for sequencing the sense and antisense strands of a double stranded nucleic acid molecule (see Abstract and paragraph 9 and Figures 2B and 3B), the method comprising:
(a) ligating a first adapter to a first end of the double stranded nucleic acid, and ligating a second adapter to a second end of the double stranded nucleic acid, wherein the second adapter is a hairpin adapter, thereby forming a nucleic acid template (hairpin oligonucleotides, also referred to as linking oligonucleotides, are ligated to each end of a template nucleic acid to generate a construct having a central double stranded segment and hairpin structures at both ends, paragraphs 10 and 89 and Figure 7);
(b) annealing a first primer to the nucleic acid template, wherein the first primer comprises a sequence that is complementary to a portion of the first adapter, or a complement thereof (a primer, part 502, is bound to a contiguous template, part 500, in the loop region of one of the hairpin oligonucleotides, paragraph 94 and Figure 5, first step);
(c) sequencing a first portion of the nucleic acid template by extending the first primer, thereby generating a first read comprising a first nucleic acid sequence of at least a first portion of the double stranded nucleic acid (a strand displacing 
(d) annealing a second primer to the nucleic acid template, wherein the second primer comprises a sequence that is complementary to a sequence within a loop of the hairpin adapter, or a complement thereof (primers may be added to both hairpin oligonucleotides, see paragraphs 17 and Figure 16); and 
(e) sequencing a second portion of the nucleic acid template by extending the second primer, thereby generating a second read comprising a nucleic acid sequence of at least a second portion of the double stranded nucleic acid (primers bound to both hairpin oligonucleotides are extended into the double stranded regions to sequence large repeated segments of genomic material, paragraphs 149 and 151 and Figure 16).
With regards to claim 25, Travers teaches a method wherein the first adapter is a hairpin adapter (hairpin oligonucleotides are ligated to each end of a fragment, paragraphs 10, 94 and 150 and Figures 7 and 16). 
With regards to claim 26, Travers teaches a method wherein the first primer anneals to a sequence within a loop of the first adapter (a primer binds to the loop region of one of the hairpin oligonucleotides to initiate a round of sequencing, paragraph 94 and Figure 5). 
With regards to claim 27, Travers teaches a method wherein the second adapter comprises a nucleic acid having a 5'-end, a 5'-portion, the loop, a 3'-portion and a 3'-end, and the 5’-portion of the second adapter is substantially complementary to the 
With regards to claim 28, Travers teaches a method wherein the ligating of the second adapter comprises ligating the 5'-end of the second adapter to a 3’-end of the forward strand of the double stranded nucleic acid and ligating the 3’-end of the second adapter to a 5'-end of the reverse strand of the double stranded nucleic acid (complementary overhang sequences on the double stranded fragments and the hairpin oligonucleotides are provided for specific annealing and ligation of the hairpin adapters to the double stranded fragments, paragraph 105 and Figure 7). 
With regards to claims 29-31, Travers teaches a method wherein the method further comprises, after (a) and prior to (b), generating amplicons of the nucleic acid template, wherein the method of generating amplicons of the nucleic acid template comprises a polymerase chain reaction such as bridge PCR amplification (the constructs comprising hairpin adapters may be used directly in sequencing applications, but may also serve as intermediate structures in the preparation of templates that provide for sequence redundancy, wherein the sequences may be amplified by methods such rolling circle amplification or other amplification processes to generate multiple copies of the template, paragraph 122; methods of target capture of nucleic acid segments such as on microarrays followed by amplification are also provided, paragraph 124).
With regards to claim 33, Travers teaches a method wherein the sequencing of (c) and the sequencing of (e) comprise a process comprising sequencing by synthesis 
With regards to claims 34 and 35, Travers teaches a method wherein the first and/or second adapter comprises one or more of a sample barcode sequence, a molecular identifier sequence, or both a sample barcode sequence and a molecular identifier sequence (the hairpin or linking oligonucleotides may comprise sequences with identifiable sequence characteristics to facilitate its identification, such as barcode sequences, which may be used to indicate the origin of a given template sample, such as after pooling for analysis in a single sequencing process, paragraphs 100 and 102).
With regards to claim 36, Travers teaches a method wherein the generating of amplicons comprises attaching the nucleic acid template to a substrate (templates for sequencing may be disposed on a substrate such that individual complexes are optically resolvable, paragraphs 15, 41 and 47; methods of target capture of nucleic acid segments such as on microarrays followed by amplification are also provided, paragraph 124).

8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

21, 25-28, 33 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pham et al. (U.S. Patent Pub. 2012/0322666).
With regards to claim 21, Pham teaches a method of sequencing a double stranded nucleic acid (methods are provided for sequencing polymerase-nucleic acid complexes isolated on a substrate using hook oligonucleotides, see Abstract and paragraphs 8-10), the method comprising:
(a) ligating a first adapter to a first end of the double stranded nucleic acid, and ligating a second adapter to a second end of the double stranded nucleic acid, wherein the second adapter is a hairpin adapter, thereby forming a nucleic acid template (hairpin adapters are ligated to each end of genomic DNA fragments to generate a construct having a central double stranded region and hairpin regions at both ends, paragraphs 88 and 89 and Figure 4, step II);
(b) annealing a first primer to the nucleic acid template, wherein the first primer comprises a sequence that is complementary to a portion of the first adapter, or a complement thereof (the hairpin adapter have both a single stranded region and a double stranded region, wherein a primer binds to a universal sequence in the single stranded region, paragraph 89 and Figure 4, step III; also see Figure 7 showing primers binding to the single stranded regions of the adapters);
(c) sequencing a first portion of the nucleic acid template by extending the first primer, thereby generating a first read comprising a first nucleic acid sequence of at least a first portion of the double stranded nucleic acid (nucleic acid synthesis is initiated by a polymerase enzyme that extends the synthesis of the nascent strand into the double stranded region, paragraph 91 and Figure 3, step I and Figure 4, step III);

(e) sequencing a second portion of the nucleic acid template by extending the second primer, thereby generating a second read comprising a nucleic acid sequence of at least a second portion of the double stranded nucleic acid (primers bound to both hairpin primers are extended into the double stranded regions, paragraphs 93 and 94 and Figure 5D).
With regards to claim 25, Pham teaches a method wherein the first adapter is a hairpin adapter (both adapters are hairpin primers, see Figures 3-5).
With regards to claim 26, Pham teaches a method wherein the first primer anneals to a sequence within a loop of the first adapter (the primers bind to the single stranded region of the adapters that comprises a universal priming site in the loop region, paragraphs 89 and 141 and Figures 4 and 7).
With regards to claim 27, Pham teaches a method wherein the second adapter comprises a nucleic acid having a 5'-end, a 5'-portion, the loop, a 3'-portion and a 3'-end, and the 5’-portion of the second adapter is substantially complementary to the 3'-portion of the second adapter (the hairpin adapters have both a single stranded loop region and a double stranded stem region, paragraph 89 and part 410, Figure 4).
With regards to claim 28, Pham teaches a method wherein the ligating of the second adapter comprises ligating the 5'-end of the second adapter to a 3’-end of the forward strand of the double stranded nucleic acid and ligating the 3’-end of the 
With regards to claim 33, Pham teaches a method wherein the sequencing of (c) and the sequencing of (e) comprise a process comprising sequencing by synthesis (sequencing methods may comprise sequencing by incorporation process, paragraphs 219 and 234, or single molecule sequencing, paragraphs 274 and 283).
With regards to claim 36, Pham teaches a method wherein the generating of amplicons comprises attaching the nucleic acid template to a substrate (active polymerase-nucleic acid complexes are isolated on a substrate using hook oligonucleotides prior to sequencing, paragraphs 82 and 83 and Figure 2, step IV).

Subject Matter Free of the Prior Art
10.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and the rejection of claims 21-31 and 33-36 on the grounds of nonstatutory obviousness-type double patenting is overcome.  No prior art was found that teaches or suggests a method of sequencing a double stranded nucleic acid as described in claim 21 wherein the first adapter is a Y-adapter, wherein the Y-adapter comprises (i) a first strand having a 5'-arm and a 3'
portion, and (ii) a second strand having a 5'-portion and a 3'-arm, wherein the 3'-portion of the first strand is substantially complementary to the 5'-portion of the second strand, and the 5'-arm of the first strand is not substantially complementary to the 3'-arm of the second strand, as described in claim 22.  As discussed above, Travers and Pham both teach methods for generating contiguous nucleic acid molecules comprising hairpin adapters ligated to a double stranded target nucleic acid molecule to be sequenced using primers that bind to one or both adapters.  However, neither reference teaches methods using a construct wherein one of the adapters is a Y-adapter or Y-shaped adapter ligated to one of the ends of the double stranded nucleic acid molecule, and the other adapter is a hairpin adapter. 


Conclusion



Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637